Citation Nr: 0427781	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post traumatic arthritis of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 1999 rating decision that 
granted service connection for post traumatic arthritis of 
the left great toe and for status-post repair of indirect 
hernia, evaluating each of these conditions as 10 percent 
disabling effective March 10, 1999 (the date of the veteran's 
original service connection claim).  The veteran disagreed 
with this decision later in October 1999, with respect to the 
10 percent evaluation assigned to his service-connected left 
great toe condition.  A statement of the case was issued to 
the veteran and his service representative in December 1999.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in January 2000.  A 
supplemental statement of the case was issued to the veteran 
and his service representative in February 2004.

Because the veteran has disagreed with the initial disability 
rating of 10 percent assigned to his left great toe 
condition, the Board has characterized the issue as involving 
the propriety of the initial evaluation assigned following 
the grant of service connection.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left great toe condition is manifested by a 
hallux ridigus of the left first metatarsophalangeal joint 
and painful motion.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for post traumatic arthritis of the left great toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5281 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

Here, on July 3, 2002, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in his or 
her possession that pertains to the claim.

The veteran also was provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on July 3, 2002, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in August 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claim was re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in February 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim for an 
initial disability rating in excess of 10 percent for a left 
great toe condition poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

A review of the veteran's service medical records indicates 
that, in November 1978, the veteran had x-rays taken of both 
feet.  His medical history included a symptomatic bunion on 
the left foot.  X-rays showed a hypertrophic spur of the 
lateral aspect of the distal end of the metatarsal of the 
left great toe and some irregularity of the articular surface 
of the distal end of the metatarsal of the left great toe, 
which the radiologist opined was "possibly incident to 
previous trauma."

On follow-up x-rays conducted on May 11, 1979, a history of 
soft tissue swelling and trauma to the left great toe was 
noted.  X-rays showed minimal soft tissue swelling around the 
proximal interphalangeal joint with slight degenerative 
arthritic change.  The radiologist's impression was an old 
fracture probably thought to be present with no definite 
evidence of acute fracture.

On x-rays conducted on November 8, 1979, a history of 
degenerative joint disease of the first metatarsophalangeal 
(MTP) joint of the left hallux was noted.  The radiologist's 
impression was degenerative joint changes in the first MTP 
joint.

When he filed his claim of entitlement to service connection 
for a left great toe condition in March 1999, the veteran 
contended that he was unable to walk properly on his left 
great toe.

On VA feet examination in May 1999, the veteran complained of 
chronic pain and stiffness in the left great toe.  He stated 
that he had experienced trauma to his left great toe in 1978 
secondary to a log falling on it and had not sought medical 
attention for this problem since his separation from service 
in 1982.  Physical examination of the veteran revealed 
bilateral pes planus with hallux valgus deformity, limited 
left great toe dorsiflexion, pain on motion of the left great 
toe, and marked tenderness at the left bunion.  He had normal 
ambulation without assistive devices, but had an inability to 
toe walk or rise on his toes on the left.  There were non-
tender calluses at the right first metatarsal head and 
bilateral great toes medially, and a mild hammertoe in the 
left second toe.  Achilles tendons were midline bilaterally 
and slightly tender on the left.  There was a mild bilateral 
valgus deformity, with 15 degrees of hallux valgus deformity 
on the right, and 20 degrees of hallux valgus deformity on 
the left.  X-rays of the left foot showed a hallux valgus 
deformity with osteoarthritis of the first MTP joint and 
subluxation of the distal interphalangeal joint of the second 
toe.  The diagnoses included post traumatic osteoarthritis of 
the left first MTP joint.

On private treatment in July 2002, the veteran complained of 
persistent pain and limited motion in the left foot.  He 
stated that he had injured his left foot by "running and 
hitting a stump quite some time ago."  Objective examination 
of the veteran's left foot revealed a normal heel-toe gait; 
no ecchymosis, open lesions, or clinical signs of infection; 
a moderate hallux valgus deformity of the left foot; 
decreased range of motion in the first MTP joint, and 
significant pain on range of motion of the first MTP joint.  
X-rays showed degenerative joint disease at the first MTP 
joint of the left foot with dorsal spurring and joint space 
narrowing.  The impression was hallux rigidus (or stiffness 
associated with the development of bone spurs on the dorsal 
surface) of the left first MTP joint secondary to previous 
trauma.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected left great toe 
condition is more disabling than currently, and initially, 
evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  If the 
service-connected disability is rated on the basis of 
residual conditions, a Diagnostic Code appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Multiple involvements of joints in the lower extremities 
(like the MTP) are considered groups of minor joints ratable 
on a parity with major joints.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the RO evaluated the veteran's service-connected post 
traumatic arthritis of the left great toe 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5283 
(2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The Board observes that Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by x-ray 
findings is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  Degenerative arthritis 
is evaluated under Diagnostic Code 5003 on the basis of 
limitation of motion for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).  
A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The Board also observes that Diagnostic Code 5283 provides a 
series of disability ratings for the malunion or nonunion of 
the tarsal or metatarsal bones.  A 10 percent evaluation is 
available where the malunion or nonunion of the tarsal or 
metatarsal bones is moderate.  The next higher evaluation of 
20 percent disabling is available where the malunion or 
nonunion of the tarsal or metatarsal bones is moderately 
severe.  An evaluation of 30 percent disabling is available 
where the malunion or nonunion of the tarsal or metatarsal 
bones is severe.  Finally, an evaluation of 40 percent 
disabling is available with actual loss of use of the foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of 10 percent for post traumatic arthritis of the left 
great toe.  

The veteran is already receiving a 10 percent rating for 
limitation of motion of a minor joint.  As the veteran is 
only service connected for arthritis of one minor joint or 
joint group, a higher rating of 20 percent under Diagnostic 
Code 5010 (5003) is not warranted.  

Additionally, the Board notes that none of the objective 
medical evidence on the record of this claim shows that the 
veteran's service-connected left great toe condition has ever 
resulted in malunion or nonunion of the tarsal or metatarsal 
bones to warrant application of Diagnostic Code 5283.  In 
fact, x-rays revealed hallux valgus with osteoarthritis of 
the first MTP joint in 1999 and degenerative joint disease at 
the first MTP joint with dorsal spurring and joint space 
narrowing in 2002.  There was no mention of malunion or 
nonunion of the bones involving the left great toe.  
Therefore, without malunion or nonunion of the tarsal or 
metatarsal bones, the evidence clearly does not support a 
finding that he suffers from moderately severe malunion or 
nonunion to warrant a higher evaluation, or even to support 
the 10 percent evaluation currently assigned. 

In this regard, the Board finds that the most appropriate 
code, other than Diagnostic Code 5010, to evaluate the 
veteran's service-connected left toe condition is Diagnostic 
Code 5281, hallux rigidus, as this is the disability 
currently diagnosed.   

Under Diagnostic Code 5280, severe unilateral hallux rigidus 
is rated as severe hallux valgus.  Severe unilateral hallux 
valgus warrants a 10 percent evaluation if the extent of 
disability is equivalent to amputation of the great toe.  A 
10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Codes 5280 and 5281.

As noted above, when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Here, Diagnostic Code 5281, 
hallux rigidus, directly pertains to the anatomical location 
(his great toe) and symptomatology (limitation of motion) 
which have been manifested since the inception of his claim, 
even though hallux rigidus was not specifically diagnosed 
until July 2002.  Thus, the Board finds this code to be the 
most appropriate for evaluating his disability since the 
effective date of his claim.  

A review of the objective medical evidence of record reveals 
complaints and findings including chronic left great toe 
pain, limitation of motion of the toe due to pain, an 
inability to rise on his left toes, and marked left great toe 
tenderness, along with x-ray evidence of arthritis of the 
first MTP joint on the left.  

Even though the RO did not use the most appropriate 
diagnostic code for evaluating the veteran's left great toe 
disability, any such error is harmless, as the RO correctly 
determined that the objective findings and complaints of pain 
merited a 10 percent disability evaluation.  The veteran is 
receiving a 10 percent evaluation for his service-connected 
post traumatic arthritis of the left great toe, an evaluation 
which is equivalent to the rating for an amputation of the 
great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171.  
There is simply no objective evidence that the limitation of 
motion and arthritis of the great toe warrant an evaluation 
in excess of 10 percent.  Although the Board acknowledges the 
veteran's continuing complaints of pain in the left great 
toe, the current 10 percent evaluation adequately compensates 
him for such complaints.  See DeLuca, supra.  

Finally, the Board determines that the 10 percent evaluation 
assigned to the veteran's service-connected left great toe 
condition reflects the most disabling that it has been since 
he filed his claim.  Therefore, the Board determines that 
additional consideration of staged ratings is not warranted.  
See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left great toe 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected left great toe condition 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has required 
hospitalization for his left great toe condition.  
Additionally, although the 2002 private doctor's report noted 
the veteran was unemployed, there is no objective medical 
evidence showing that his left great toe condition, in and of 
itself, has markedly interfered with employment.  
Specifically, the May 1999 VA examination noted no effect on 
his occupational or daily activities because there were no 
specific ambulatory problems.  Likewise, the July 2002 
private treatment report noted normal heel-toe gait.  
Therefore, in the absence of exceptional or unusual factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning an initial 
disability rating in excess of 10 percent to the veteran's 
service-connected post traumatic arthritis of the left great 
toe.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for a left great toe condition.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for post traumatic arthritis of the left great toe is 
denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



